DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, and 6-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 8, 9, and 10 of U.S. Patent No. 10,463,869. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,463,869 discloses species that anticipates the current genus claims.
Claims 1, 2, 4, and 6-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 9, and 10 of U.S. Patent No. 9,981,143. Although the claims at issue are not identical, they are not patentably distinct from each other because US 9,981,143 discloses species that anticipates the current genus claims.

Claim Objections
Claims 1, 2, and 17 are objected to because of the following informalities:
In claim 1, line 4, “RF” should be –radiofrequency (RF)--.
In claim 2, line 5, “at predetermined temperature range” should be –at a predetermined temperature range--.
In claim 2, line 10, “temperature sensor, said at least one…” should be –temperature sensor, wherein said at least one...--. 
In claim 17, step (b) appears to be grammatically incorrect. 
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said region of mucosal tissue” in line 3. It is unclear which region is being referred to as there can be more than one region.
Claim 1 recites the limitation “wherein said RF tissue diathermy device” line 5. As currently written the limitation appears to limit a device that is not positively recited. It is not clear if the diathermy device is meant to be positively claimed as part of the apparatus.
Claims 2-6 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 2 recites the terms “T1” and “T2” in lines 3 and 5. The terms are undefined variables with no limits which makes the claim unclear.
Claim 2 recites “said device” in lines 6 and 9. It cannot be determined if the device of claim 1 is being referenced or the diathermy device mentioned in line 4 of claim 1.
Claim 3 recites the limitation “said temperature profile” in line 4, and “each said at least one temperature” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites “said device” in line 5. It cannot be determined if the device of claim 1 is being referenced or the diathermy device mentioned in line 4 of claim 1 
Claim 3 recites the limitation “said region of mucosal tissue” in line 6. It is not clear what region is being referred to as there can be more than one region. This should be –said at least one region of mucosal tissue--.
Claim 4 uses the term “about” with a range in lines 3 and 5. This makes the claim unclear as it cannot be determined to what extent outside of the range is encompassed by the claim.
Claim 4 recites the limitation “said pulses” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “said pulsed electromagnetic power” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “said pulsed electromagnetic power” in line 3. If only (b) is true, “said pulsed electromagnetic power” in line 3 would have insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said predetermined temperature range T1" and "said predetermined temperature range T2" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 uses the term “about” with a range in lines 3-4. This makes the claim unclear as it cannot be determined to what extent outside of the range is encompassed by the claim.

Claim 7 recites the limitation “at least one said region of said patient’s mucosal tissue” in line 3. It is not clear if this refers to the “at least one region of a patient’s mucosal tissue” mentioned in lines 1-2 of the claim or a new instance. The limitation should read as –said at least one region of said patient’s mucosal tissue--.
Claim 7 recites the limitation “a patient’s mucosal tissue” in lines 6-7. It is not clear if this is a new patient or refers to the “patient’s mucosal tissue” mentioned in lines 1-2 of the claim.  
Claims 8-14 inherit the deficiencies of claim 7 and are likewise rejected. 
Claim 9 recites the limitation “conduct RF” in line 1. It is unclear as to what this means due to this being read as “conduct radio frequency”.
Claim 9 recites the limitation "at least one said region" in in lines 1-2.  It is unclear if this is supposed to be the “at least one region” mention in claim 1 or refers to something else.
Claim 10 recites “up to a temperature T in a range of 30 degrees Celsius to 80 degrees Celsius” in line 2. It is not clear if this means that the upper limit of T is in the range of 30 degrees to 80 degrees or if T is within the range of 30 degrees to 80 degrees.
Claim 11 recites the limitation "said heat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the terms “T1” and “T2” in lines 3 and 5. The terms are undefined variables with no limits which makes the claim unclear.
Claim 12 recites the limitation "the same" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “said at least one mucosal tissue region” in line 7. There is insufficient antecedent basis for this limitation in the claim. This should probably be –said at least one region of said patient’s mucosal tissue--.
Claim 12 recites the limitation "said temperature profile" in line 9.  It is not clear what profile is being referred to as there can be more than one.
Claim 13 recites the limitation "said control system" in line 4, “said applied heat” and “said electromagnetic pulses” in lines 5 and 9, “the RF pulses” in line 11, and “the RF of said system” in line 13.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 uses several instances of the term “about” with a range in lines 7-14. This makes the claim unclear as it cannot be determined to what extent outside of the range is encompassed by the claim.
Claim 13 recites the limitation “said system” in lines 7, 9, 11, and 13. It is not clear if what being referenced is the integrated system (line 1 of claim 7) or the control system of mentioned in line 4 of the claim.
Claim 14 recites the limitation “said predetermined portion” in line 3. It is not clear which portion is being referred to as there can be more than one.
Claim 14 recites the limitation “said at least one mucosal region of said parent” in lines 3-4. There is insufficient antecedent bases for these limitations in the claim.
 
Claim 15 recites the limitation “at least one said region of a patient’s mucosal tissue” in lines 2-3. It is not clear this is a new instance or refers to the “at least one region of a patient’s mucosal tissue” mentioned in lines 1-2 of the claim. This should probably be –said at least one region of said patient’s mucosal tissue--.
 Claim 15 recites the limitation “at least one said region of said patient’s mucosal tissue” in lines 5-6. It is not clear this is a new instance or refers to the “at least one region of a patient’s mucosal tissue” mentioned in lines 1-2 of the claim. This should probably be –said at least one region of said patient’s mucosal tissue--.
Claim 15 recites the limitation “at least one said region of mucosal tissue” in line 9. It is not clear this is a new instance or refers to the “at least one region of a patient’s mucosal tissue” mentioned in lines 1-2 of the claim. This should probably be –said at least one region of said patient’s mucosal tissue--.
Claims 16-19 inherit the deficiencies of claim 15 and are likewise rejected.
Claim 16 recites the limitation “at least one said region of mucosal tissue” in line 3. It is not clear this is a new instance or refers to the “at least one region of a patient’s mucosal tissue” mentioned in lines 1-2 of the claim 15. This should probably be –said at least one region of said patient’s mucosal tissue--.
Claim 16 recites the terms “T1” and “T2” in lines 8, 10, and 11. The terms are undefined variables with no limits which makes the claim unclear.
Claim 16 recites the limitation "the same" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said temperature profile" in line 13.  It is not clear which profile is being referred to as there can be more than one.
Claim 16, step e is unclear. It cannot be determined if the control system is meant to be positively recited as part of the system.
Claim 16 recites the limitation “said region of mucosal tissue” in step e. It is not clear what region is being referred to as there can be more than one region. This should be –said at least one region of mucosal tissue--.
Claim 16, step f recites the limitation “said system”. It is not clear if this refers to the system of claim 15 or the control system mentioned in step e of the claim.
Claim 17 recites the limitation "said temperature" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 uses the term “about” with a range in lines 5-6. This makes the claim unclear as it cannot be determined to what extent outside of the range is encompassed by the claim.
Claim 17, step b is unclear. It cannot be determined if the member mentioned is being positively recited as part of the system. It is also not clear what step b is attempting to claim as the sentence structure is unclear.
Claim 18 recites the limitation “said temperature profile” in line 3. It is not clear which profile is being referred to as there can be more than one.
Claim 18 recites the limitations “said device” in line 4 and "each said at least one temperature" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “said at least one portion said region of mucosal tissue” in lines 5-6. It is unclear what region is being referred to as there can be more than one said region of mucosal tissue.
Claim 19 recites the limitation "said RF power" and “said electrical current” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitation “said region of mucosal tissue” in line 3. This is unclear as there can be more than one region of mucosal tissue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,140,130 (Storm, III, hereinafter Storm).
In regards to claims 1-4 and 6, Storm discloses a device with an electrode structure for radiofrequency heating of tissue (column 4, line 21-column 8, line 37). Storm shows in figure 1 a device with a plurality of electrodes in communication with an RF tissue diathermy device. The device includes a power source that delivers radio frequencies which makes the power source a pulsed electromagnetic frequency generator. Storm also shows that the temperature is measurable in at least one portion of mucosal tissue (column 8, line 38-column 9, line 58). Column 9, line 11-58 further shows that the temperature ranges of different regions of tissue that fall within the ranges specified in the claim 6.  Furthermore, the limitation “wherein…of mucosal tissue” in claim 1, limitation a) in claim 2, all the limitation a) and b) of claim 4, and limitation b) of claim 3 appear directed towards intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim(s) 7-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0255543 (Tanaka et al., hereinafter Tanaka).
In regards to claims 7-8, Tanaka discloses a device (see title and abstract) that includes the following components (see figure 12; paragraphs 93-113):
at least two electrodes (38a and 38b) configured to be placed on at least one region of said patient’s mucosal tissue (electrodes contact alimentary tract of subject);
an electromagnetic field generator configured to generate electromagnetic field pulses and to apply said electromagnetic field pulses to said at least one region of a patient’s mucosal tissue (paragraph 12 discloses the presence of a power supply with a pulse driving power to cause muscle contraction by supplying power to the external electrodes).
In regards to claim 9, Tanaka discloses the limitations of claim 7. The electrodes of Tanaka can conduct electrical power and thus can be considered as configured to conduct RF to the patient’s mucosal tissues.
In regards to claim 10, Tanaka discloses the limitations of claim 7. In addition, the electrodes of Tanaka would be considered as configured to heat the mucosal tissue up to within the claimed range (usage of electrodes generates heat) because the electrodes operate within the human body (human body temperature is approximately 37 degrees Celsius) and do not cauterize tissue. Thus, the operation of the electrodes falls within the claimed range.
In regards to claims 12, Tanaka discloses the limitations of claim 7. In addition, limitation a) of claim 12 is met by Tanaka because of the indefinite and temporary nature of the temperature requirements.  
In regards to claim 13, Tanaka discloses the limitations of claim 12. In addition, the limitations specified in c), d), e), and f) appear to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Due to the 112 issues and the intended use recitations, Tanaka meets the limitations of the claim.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0249350 (Marchitto et al., hereinafter Marchitto).
In regards to claims 15-19, Marchitto discloses a device that provides heat and magnetic field application (abstract). Marchitto states using radiofrequency energy into a magnetic field. The coil (2280) is coupled to a radiofrequency power supply (paragraph 36), which is an RF generator. The coil (2280) that produces the magnetic field is located on an applicator (paragraph 37) and is considered as the pulsed electromagnetic field generator. Marchitto further states the configuration can be made that use multiple electrodes, which makes the RF generator configured to operate a plurality of electrodes, thus meeting the limitations of claim 19. This makes the device configured to provide rejuvenation to tissue via a synergistic combination of PEMF and tissue diathermy. Furthermore, the limitations with regards to the electrodes are directed to components (the electrodes) not positively claimed which allows Marchitto to meet the limitations of claim 15.  Paragraphs 71 discloses heating tissue to about 70 degrees C. When dividing the tissue to different sections the sections would meet the temperature limitations specified in claims 16 and 17. Furthermore, limitation (b) in claim 18 appears to be directed towards an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,140,130 (Storm, III) as applied to claim 1 above, and further in view of US 2008/0058793 (Pilla et al., hereinafter Pilla).
In regards to claim 5, Storm discloses the limitations of claim 1 but does not state that pulsed electromagnetic power is configured to induce angiogenesis or stimulate collagen. Pilla describes an apparatus that uses electromagnetic environments for treatment. In paragraph 7, Pilla shows electromagnetic waveform characteristics that are used for treatment of organs including inducement of angiogenesis and repairs of ligaments, tendons, and bone, which would require the stimulation of collagen production. Thus, it would have been obvious to one or ordinary skill in the art before the filing date of the claimed invention to have power to stimulate collage production or induce angiogenesis as taught by Pilla in the device of Storm in order to treat organs and tissues.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0255543 (Tanaka et al.) as applied to claim 13 above, and further in view of US 5,248,312 (Langberg).
In regards to claim 14, Tanaka discloses the limitations of claim 13. However, Tanaka does not state the presence of a temperature sensor consisting of a thermistor or a thermocouple. In a related area, Tanaka discloses a catheter device used for hyperthermia in anatomical cavities (column 2, lines 16-54). Of note is column 4, lines 29-42 which discloses the use of a thermistor to monitor temperature during hyperthermia to reduce danger of injury to the cervix and vagina. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a thermistor temperature sensor as taught by Langberg in the system of Tanaka in order to monitor temperature to reduce the likelihood of tissue injuries from heat.  

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

In regards to claim 11, the prior art of record does not teach or suggest a system, as claimed by Applicant, wherein the system further comprises a control system is configured to control said electromagnetic field generator and application of heat by said electrodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791     

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791